Citation Nr: 0401526	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-20 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction.

2.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from October 1966 to June 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2001 decision of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO denied service connection for sexual dysfunction as 
secondary to the service-connected residuals of a right 
inguinal hernia repair.  As well, the RO denied special 
monthly compensation (SMC) on account of loss of use of a 
creative organ.

Unfortunately, further development is needed in this case 
before actually deciding the claims.  So this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).
 
The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With respect to the issues on appeal, the veteran has not 
been provided a letter informing him of his rights in the VA 
claims process, particularly insofar as VA's preliminary 
responsibilities to notify and assist him with his claims.  
See Quartuccio, 16 Vet. App. at 186-87.  This must be done 
before deciding his appeal.

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The RO has not advised the veteran of how long he has to 
identify and/or submit additional evidence supporting his 
claims.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform him that a full year is 
allowed to respond to a VCAA notice.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been complied with 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Compliance requires 
that the appellant be notified, 
by letter, of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate his claims.  A 
general form letter, prepared by the RO, 
not specifically addressing his claims at 
issue, is unacceptable.  The RO also must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran, and which 
portion, if any, the Secretary will 
attempt to obtain on his behalf.  As 
well, it must be clearly indicated that 
he has a full year to respond.

2.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


